                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          EASTERN DIVISION

                            CRIM. NO.: 4:97-CR-5-FL-1

 UNITED STATES OF AMERICA

       v.                                                   ORDER

 QUINTINE EARL WHITEHEAD


      Upon motion of the United States and for the reasons stated in the Motion to

Seal and good cause shown, it is hereby ORDERED that the Government Response

to Motion for Sentencing Reduction Pursuant to First Step Act of 2018, filed at Docket

Entry 349 be sealed, except that filed, stamped copies be provided to the United

States Attorney’s Office for the Eastern District of North Carolina and counsel for the

defendant.

      IT IS SO ORDERED, this 25th day of April, 2019.



                                 _______________________________________
                                 LOUISE W. FLANAGAN
                                 United States District Court Judge




                                          1
